On Petition for Rehearing.
TEIGEN, Judge.
The respondent has petitioned for a rehearing on the single question of allowance of support money for the minor children. The petition is supported by the affidavit of the respondent in which he sets forth facts indicating there have been substantial changes in the circumstances of the parties since the entry of the judgment herein and prays in the alternative for a reduction in the amount of support money allowed by this court, or that the question of support money be remanded to the district court with directions to hold additional hearings for the purpose of determining the question.
For these reasons, we are now of the opinion that the question of allowance should be reviewed by the district court, not only in the light of the evidence in this case but also in the light of the present circumstances of the parties. The case is, therefore, remanded to the district court with directions to enter judgment denying a divorce, allowing the costs as directed in the opinion, and to hold additional hearings for the purpose outlined above.
A rehearing is denied.
MORRIS, C. J., and STRUTZ and BURKE, JJ., concur.
ERICKSTAD, J., not being a member of this Court at the time of submission of this case, did not participate.